18 So. 3d 1285 (2009)
Danna N. LAWRENCE, Patricia Lawrence Jones, Lesley Lawrence Sylve, Lecia Lawrence Smith, Mary Lawrence Faciane, Christa E. Lawrence, Alvin A. Lawrence, Tiffany A. Lawrence, Christian A. Lawrence
v.
Kathleen BLANCO, Governor of the State of Louisiana, State of Louisiana, Department of Transportation and Development, Johnny Bradberry, Secretary of Transportation and Development, Steven Wayne Cortez, ABC Insurance Company, XYZ Tavern.
No. 2009-CC-1523.
Supreme Court of Louisiana.
October 9, 2009.
Denied.